Citation Nr: 1433912	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 6, 2009, and in excess of 30 percent from May 1, 2010, for total left knee replacement due to severe arthritis.

2.  Entitlement to a rating in excess of 10 percent for right knee traumatic arthritis with chondromalacia.

3.  Entitlement to a rating in excess of 10 percent for right knee instability.

4.  Entitlement to a rating in excess of 10 percent prior to January 15, 2013, and in excess of 20 percent from January 15, 2013, for Bell's palsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in Waco, Texas.

In an August 2009 rating decision, the Waco RO assigned a temporary total evaluation for the Veteran's left knee following a total knee replacement effective from March 6, 2009.  A 30 percent rating was then assigned from May 1, 2010.  In a February 2011 rating decision, the Waco RO assigned a separate 10 percent evaluation for instability of the right knee effective from June 5, 2010.  The Waco RO also increased the disability rating assigned to the Veteran's Bell's palsy to 20 percent effective January 15, 2013, in an April 2013 rating decision.  As these increased evaluations do not constitute full grants of the benefits sought, the Board concludes that all the increased rating issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The April 2013 rating decision also assigned a noncompensable rating for the scar on the Veteran's left knee; he has not disagreed with the rating assigned.  

Since the last supplemental statement of the case (SSOC), additional evidence was added to the claims file while it was at the RO.  However, such evidence is not pertinent to the issue being decided below or is duplicative or cumulative of evidence previously considered by the RO.  Consequently, remand of the issue of an increased rating for the Veteran's Bell's palsy is not warranted.  See 38 C.F.R. § 19.37(a) (2013).

In a January 2014 statement, the Veteran indicated that he wished to file secondary service connection claims for arthritis and tendonitis of the knees based on his in-service injuries.  However, as his service-connected bilateral knee disabilities already encompass arthritis and as they are due to his in-service injuries, the Board finds that a new claim has not been raised.
 
The issues of increased ratings for the bilateral knee disabilities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 15, 2013, the Bell's palsy had not resulted in severe incomplete paralysis.

2.  Since January 15, 2013, the Bell's palsy has not resulted in complete paralysis.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2013, the criteria for a rating in excess of 10 percent for Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8207 (2013). 

2.  Since January 15, 2013, the criteria for a rating in excess of 20 percent for Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8207 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in August 2006 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in February 2007, June 2009, and January 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's Bell's palsy is rated as 10 percent disabling prior to January 15, 2013, and as 20 percent disabling from January 15, 2013, under 38 C.F.R. § 4.124a, DC 8207, which evaluates impairment from paralysis of the seventh (facial) cranial nerve.  

Pursuant to DC 8702, moderate incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8207 (2013).  Severe incomplete paralysis warrants a 20 percent rating.  Id.  Complete paralysis warrants a 30 percent.  Id.

A note accompanying the rating criteria says that it is dependent upon relative loss of innervation of facial muscles.  Id.

The Veteran was afforded a VA examination in February 2007.  He reported twitching and tearing of the left eye.  Examination revealed that his pupils, discs, rotations and fields were normal.  His left face was slightly weaker than the right, although he had a full smile.  Movements of his tongue and palate were symmetric and adequate.  There were no bruits in his neck, over the scalp, or over the orbits.  The Veteran was diagnosed with left seventh nerve palsy 21 years ago with mild weakness today, but normal sensation and jaw jerk.

At a VA examination in June 2009, the Veteran reported constant tearing in the left eye and using liquid tears during the day and tear ointment at night.  There was no effect on his occupational functioning and daily activities.  Examination revealed very slight ptosis of the left eye, but he was able to open and close the left eye completely.  He had an symmetrical smile with the left side slightly lower than the right, but that was very subtle.  Smell or taste were not affected.  The examiner opined that the Bell's palsy was mild and resulted in partial paralysis.

Treatment records prior to a January 2013 VA examination reveal that the Veteran had tearing of his left eye secondary to Bell's palsy.  

At the January 2013 examination, the Veteran reported symptoms of drooling, the inability to chew food on the left side, and an inability to close the eyelid on the left side.  There was no effect on occupational functioning and daily activities.  Examination revealed a slight dragging of the angle of the mouth on the left side and inability to puff the cheek on the left side, and inability to close the left eyelid when compared to the right side, with dryness of the left eye.  He was also unable to whistle.  He had chewing difficulty, which made him drool while eating.  There was paresthesias with the seventh nerve involved on the left side with diminished sensation of the left face.  Wrinkling of the forehead was intact.  Smell or taste were not affected.  

Based on a review of the evidence, the Board concludes that ratings in excess of 10 percent prior to January 15, 2013, and in excess of 20 percent from January 15, 2013, are not warranted.  The evidence fails to show that the Veteran's Bell's palsy resulted in severe incomplete paralysis prior to January 15, 2013, or in complete paralysis from January 15, 2013.

In this case, prior to January 15, 2013, the Veteran's Bell's palsy was opined to result in mild weakness in 2007 and was opined to mild in 2010.  As the VA examiners had the opportunity to examine the Veteran, the Board accords their opinions regarding the severity of the Veteran's Bell's palsy great probative value.  The actual symptoms shown in the treatment records and on VA examinations does not show that the Veteran's Bell's palsy approximated severe incomplete paralysis warranting the next higher 20 percent rating during this time period.  Considering that the Veteran had a full smile in 2007 and only a subtly asymmetric smile in 2010; was able to open and close his eye and had only very slight ptosis in 2010; and as his reported symptoms consisted of twitching and tearing during this time period, the Board is unable to conclude that a rating in excess of 10 percent is warranted prior to January 15, 2013.  The symptoms shown on examination in 2013 as discussed above are more severe than those shown in the earlier examinations or in the Veteran's treatment records.  Consequently, the criteria for a disability rating in excess of 10 percent prior to January 15, 2013, have not been met.

From January 15, 2013, the Board finds that the highest rating of 30 percent is not warranted.  The evidence does not show that the Veteran's Bell's palsy approximates complete paralysis.  Although the January 2013 examination shows that the Veteran has the inability to puff the cheek on the left side, the inability to close the left eyelid when compared to the right side, the inability to whistle, and has chewing difficulty, the examination findings do not indicate complete paralysis.  Even with those symptoms, the Veteran is still able to wrinkle his forehead and there is only a slight dragging of the angle of the mouth on the left side.  Considering that the Veteran does have some movement on the left side of his face as evidenced by the ability to wrinkle his forehead and with only slight dragging of the angle of the mouth on the left side, the Board is unable to conclude that the Bell's palsy results in complete paralysis.  Rather, the symptoms shown on examination are best characterized as severe incomplete paralysis, warranting the currently assigned 20 percent rating for this time period.  Therefore, a rating in excess of 20 percent is not warranted from January 15, 2013.  

The Board has also considered whether the Veteran is entitled to higher ratings under other rating criteria, but finds that none apply.  As the Veteran's Bell's palsy has been shown to affect only the seventh cranial nerve, the other diagnostic codes used to rate diseases of the cranial nerves are not applicable.  

In finding that higher ratings are not warranted, the Board acknowledges the Veteran's reported impairments during this appeal.  However, even with considering his subjective complaints, the objective findings as shown in the treatment records and on examinations does not indicate that the Veteran's Bell's palsy warrants a rating in excess of 10 percent prior to January 15, 2013, or in excess of 20 percent from January 15, 2013, as discussed above.  

For these reasons, the Board finds that the criteria for a rating in excess of 10 prior to January 15, 2013, and in excess of 20 percent from January 15, 2013, have not been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's Bell's palsy symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's Bell's palsy disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, prior to January 15, 2013, as the Veteran has not contended, nor does the evidence show that this disability rendered him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  From January 15, 2013, the Veteran is in receipt of a combined total 100 percent disability rating.


ORDER

Entitlement to a rating in excess of 10 percent prior to January 15, 2013, and in excess of 20 percent from January 15, 2013, for Bell's palsy is denied.


REMAND

Regrettably, a remand is necessary for the bilateral knee increased rating claims.  The last SSOC was issued in April 2013; subsequent to that, additional evidence pertinent and not duplicative of evidence previously considered was added to the claims file while it was at the RO.  As no additional SSOC was issued addressing this evidence, a remand is necessary for the RO to readjudicate these claims.  Additionally, in a January 2014 statement, the Veteran asserted that his knee disabilities had worsened.  On remand, a new examination should be afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action:
1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the El Paso, Texas VA Healthcare System, from the El Paso Orthopaedic Surgery Group, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral knee disabilities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A.  Provide the range of motion of the Veteran's bilateral knees and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).

B.  Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal, considering all of the evidence added to the claims file since the April 2013 SSOC was issued.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


